Appeal from a judgment of a City Magistrate, holding a Court of Special Sessions in the City of New York, Borough of Queens, convicting appellant of operating a motor vehicle while intoxicated, and sentencing him to pay a fine of $100. The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine remitted. There is no proof in the record that appellant operated the motor vehicle while intoxicated, other than his ambiguous admission, made while intoxicated, that he had been driving the ear. In the absence of additional proof as to operation, this conviction may not stand (Code Grim. Pro., § 395; People v. Strauss, 260 App. Div. 880; People v. Cuozzo, 292 N. Y. 85; People v. Shanks, 201 Mise. 511, affd. 279 App. Div. 1082). Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.